Citation Nr: 1525160	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a gynecological/menstrual disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served in the United States Army Reserves from October 1982 through July 2003.  She had active duty for training (ACDUTRA) from December 1982 to May 1983 and was ordered to active duty in support of Operations Desert Shield and Desert Storm from January 1991 through May 1991 and from August 1991 through February 1992.  She also had active duty from December 1995 through August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2014, these issues were remanded in order to afford the Veteran a Board hearing.  In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Veteran's psychiatric disorder has been expanded to include all psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

During the hearing, the Veteran raised a claim of entitlement to service connection for an appendix disorder.  See Hearing transcript, page 36.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating higher than 10 percent for left knee disability; and service connection for right knee and low back disabilities will be addressed in a future separate Board decision.  The Board observes that in December 2012, a hearing was held regarding these issues before another VLJ.  In February 2015, the undersigned VLJ also took testimony regarding these issues.  The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2013).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011)...  Therefore, pursuant to the Court's recent holding in Arneson, these issues are being held in abeyance, pending notification to the Veteran of her opportunity for a third hearing on these issues.

(The issue of entitlement to a waiver of Veteran Retraining Assistance Program education debt in the amount of $2,252.27 is addressed in another Board decision being issued simultaneously with the same docket number.)
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action, on her part, is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of these matters, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

At the outset, in the December 2014 Board remand, the AOJ was directed to obtain directly from Social Security Administration (SSA), complete copies of any determination on a claim for disability benefits from that agency, together with the treatment records that served as the basis for any such determination.  Upon review, it does not appear as if the AOJ complied with this directive.  The Board observes, that prior to the December 2014 remand, the AOJ submitted an initial request for SSA records in October 2006, however there was no reply from SSA and no additional follow up.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  The Board does note that the issues addressed in this remand, were remanded in December 2014, solely to afford the Veteran a Board hearing; however, during the February 2015 hearing the Veteran indicated that she receives SSA disability due, in part, for her psychiatric disability.  As such, treatment records from SSA would potentially be useful to the psychiatric claim on appeal.

Gynecological/menstrual disorder

The Veteran contends that she has a menstrual disorder due to an undiagnosed illness.  She also contends that she developed uterine fibroids, as a result of the pollution from the burning oil wells.  The Veteran indicated that such subsequently led to her having to undergo a total abdominal hysterectomy.

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.§ 3.317(b).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33).

In this case, the Veteran's DD-214 shows that she had service in the Southwest Asia theater of operations from September 1991 to December 1991 during the time period required to support a claim for service connection for an undiagnosed illness. See 38 C.F.R. § 3.317.  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted, the Veteran contends the fibroids are as a result from her service in the Persian Gulf, and such lead to her having to undergo a total abdominal hysterectomy.

In July 2009, the Veteran was afforded a general VA examination, which addressed the Veteran's claimed gynecological/menstrual disorder.  Several assessments were noted by the examiner, to include status post total abdominal hysterectomy for fibroids.  However, the VA examiner did not provide a meaningful opinion as to the etiology of the Veteran's claimed disorder, to include the fibroids.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

The Board finds that a remand is necessary in order to obtain a medical opinion regarding whether the Veteran's claimed gynecological condition is directly related to service and/or are due to an undiagnosed illness.




Psychiatric disability

The Veteran originally indicated that her psychiatric disability was due to sexual harassment she endured while on active duty.  The Veteran was afforded a VA general examination in July 2009.  The examiner diagnosed major depression and indicated that the Veteran's depression likely exacerbated due to sexual harassment, if such could be verified.

During the February 2015 Board hearing, the Veteran testified that her psychiatric disability was as a result of her exposure to the burning oil wells while stationed in the Gulf.  She indicated that she was still in fear that she would come under attack from a SCUD missile, as the unit did not know what was going on, and she was stationed not far from the warehouse that came under the previous SCUD missile attack.  See pages 38-39 Hearing transcript.
The Board is aware that the AOJ found that there was no evidence of a personal assault in service, and there was no evidence the Veteran came under attack from a SCUD missile, as the last SCUD missile was fired at least 6 months prior to her Gulf service.  The Board finds, however, that an opinion as to whether or not the Veteran has any psychiatric disability related to her military service in the Southwest Asia theater of operations would be helpful.

Also relevant, the Board observes that a July 23, 2009 VA psychiatry attending treatment note seems to suggest that the Veteran's psychiatric symptoms are due to the pain from her service-connected left knee disability.  As this theory has been raised, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  

Finally, during the hearing, the Veteran indicated that she receives ongoing VA treatment for her psychiatric disability, and that she was seen on February 12, 2015 (7 days prior to the hearing).  The most recent VA treatment records relevant to her psychiatric disability, are dated through December 2009.  Updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With regards to the psychiatric claim, provide the Veteran with the necessary notification under the Veterans Claims Assistance Act of 2000 for secondary service connection claims.

2.  Ask the Veteran if she has any additional evidence that should be obtained relevant to her gynecological and psychiatric disorders.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain and associate with the claims file, any outstanding VA treatment records relevant to the Veteran's gynecological and psychiatric disorders dated from December 2009 to the present.

4.  As requested in the Board's December 2014 remand, contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA benefits and all underlying medical records in SSA's possession.  A copy of any request to SSA must be included in the claims file; as well as any negative response from SSA.

5.  After all records and/or responses are received, schedule the Veteran for an examination in connection with her claim for service connection for a gynecological/menstrual disorder, to include as due to an undiagnosed illness.

The claims folder and a copy of this remand must be made available to the examiner for review.  The examiner must review all of the evidence of record.  Based on the examination and review of the record, the examiner should express an opinion on the following: 

Does the Veteran have a gynecological/menstrual disorder which are signs or symptoms of an undiagnosed illness?  If so, the examiner should specifically determine whether the Veteran has objective indications of the symptoms or signs that are identified as due to an undiagnosed illness.

If it is determined that the Veteran's symptoms are due to a known disease or injury (diagnosed versus undiagnosed illness), the examiner is requested to determine whether the underlying disease or injury was incurred during service and, in the case of a disease, is linked to any incident of active duty.  In this regard, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed illness is related to active service or any incident of service, to include her service in the Southwest Asia theater of operations.
The examiner is advised that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 

A complete rationale for any opinion expressed should be included in the examination report.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate with complete reasoning.

6.  After all records and/or responses are received, schedule the Veteran for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file. All indicated tests, including psychological testing, should be conducted and the results reported.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is it 50 percent or more probable) that the diagnosis is related to one or more of the Veteran's claimed stressors to include: exposure to burning oil wells in the Southwest Asia theater of operations; her presence near a warehouse in the Persian Gulf that previously came under a SCUD missile attack, and her fear that she may have been fired upon.  If psychiatric disorders other than PTSD are diagnosed, the examiner should provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not that the disorder manifested in service or is otherwise attributable to service.  A complete medical rationale for all opinions expressed must be provided.

a.  The examiner must determine if the Veteran has a current diagnosis of PTSD, consistent with the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association manual, DSM-V. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied by both the in-service stressor and the current symptomatology, as reflected by the medical evidence and the competent lay evidence of record. 

b.  If alleged stressors are not verified in the record, if PTSD is diagnosed, the examiner must determine whether is it at least as likely as not (50 percent or greater probability) that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

c.  The examiner should also determine whether the Veteran has an acquired psychiatric disorder other than PTSD and; if so, specify the diagnosis (or diagnoses). 

If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder is causally related the Veteran's active military service.

d.  Finally, the examiner should also offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by her service-connected left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating any and all opinions.

7.  Review the Veteran's claims file to ensure that the development requested in this remand has been completed, to the extent possible.  In particular, ensure that any attempt(s) to obtain the Veteran's complete SSA file, along with medical records and to schedule her for VA examinations comply with this remand.  If not, take any necessary action(s) to ensure compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the above actions, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

